AO 455 (Rev. 01/09) Waiver of an Indictment

UNITED STATES DISTRICT COURT

for the
District of Massachusetts

United States of America
Vv.
Hildegar CAMARA

Case No. 19-10333-MLW

 

Ne Nome” Noe Nee ee”

Defendant

WAIVER OF AN INDICTMENT

1 understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me.

After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.

Date: 09/19/2019

 

Defendant's signature

Opa lates, /

Signature of. war 's attorney

Paul V. Kelly, Esq.

Printed name of defendant's attorney
S Judge's signature

_ Hon. Mark L. Wolf, Senior U.S. District Judge
Judge's printed name and title

oSeptwibn '%, Co Le

 
